DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 15-16, 18-22, 24-26, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al. (US Pub 2015/0094772).
	With respect to claim 1, Black discloses a medical implant system (See figures 11A-B, 13A-B and 18 below) comprising: (a) a plurality of fasteners (fig 13, 1300); (b) a receiving member body (Fig 11, 200) having a plurality of openings (fig 11, 216, 218, 220 and 222), wherein each of the openings is capable of receiving one of the plurality of fasteners (fig 13); (c) a plurality of locking mechanisms (fig 11, 400a-d) rotatably connected to the receiving member body, wherein (i) each opening in the plurality of openings has at least one locking mechanism located nearby (Fig 11), (ii) each of locking mechanism in the plurality of locking mechanisms is capable of being rotated with an instrument between an open position (Fig 13A) and a closed position (Fig 13B) relative to the opening nearby the locking mechanism; (iii) each of the fasteners is capable of being rotated with the instrument (fig 18, shows the locking mechanisms can have the same tool engagement feature as the screws) to secure the fasteners into bone; (iv) when the locking mechanism is in the open position, the locking mechanism does not cover any portion of the opening nearby the locking mechanism such that the fastener can be passed through the opening and such that the instrument can be coupled to the fastener to rotate the fastener (Fig 13A); (v) when the locking mechanism is in the closed position, a portion of the locking mechanism covers a portion of the opening such that the fastener cannot pass through the opening, such that the fastener cannot rotate to unsecure the fastener from the bone, and such that the instrument cannot be coupled to the fastener to rotate the fastener (fig 13B screw can not be rotated because it is locked by the mechanism (abstract); and (vi) the receiving member body has stops (fig 11, 235, 233) that are capable of preventing over-rotation of the locking mechanism past the open position and the closed position. With respect to claim 2, Black discloses wherein the medical implant system is a bone fixating plating system (abstract). With respect to claim 3, Black discloses wherein the bone fixating plating system comprises a cervical, thoracic, or lumbar plate (fig 17 and paragraph 44). With respect to claim 4, Black discloses wherein the plurality of fasteners comprise a plurality of screws (fig 13). With respect to claim 5, Black discloses wherein the plurality of screws comprise screws selected from a group consisting of (a) fixed-angle screws, (b) variable-angle screws, (c) self- drilling screws, (d) self-tapping screws, and (e) combinations thereof (paragraph 69-70, variable angle anchors or other head structures). With respect to claim 7, Black discloses wherein the receiving member body is selected from a group consisting of a one level plate, a two level plate (fig 11), a three level plate (Fig 18), a four level plate, and a five level plate (paragraph 92 up to 12 passageways or up to a 6 level plate). With respect to claim 8, Black discloses wherein the fastener comprises a material from a group consisting of metal alloys, polymers, ceramics, and composites thereof (paragraph 102). With respect to claim 9, Black discloses wherein the receiving member body has a lordotic and medial/lateral curvature (shown in figure 5 and 4). With respect to claim 10, Black discloses wherein the receiving member body has radial cut sections (fig 11, 298, 299) on face of the receiving member body such that the receiving member body is capable to be bent (less material will make the plate easier to bend) utilizing a bending instrument for positioning the plurality of openings. With respect to claim 12, Black discloses wherein the receiving member body has one or more windows (See fig 11 below) to provide visualization through the receiving member body. With respect to claim 15, Black discloses wherein each of the fasteners in the plurality of fasteners and each of the locking mechanisms in the plurality of locking mechanisms has the same shape-coupling portion that provides for the instrument to couple with each of the fasteners and the locking mechanisms (fig 11 and 13 the screws and locking mechanism tool engagement feature are the same).
With respect to claim 16, Black discloses method comprising the steps of: (a) selecting a medical implant system of Claim 1 having a plurality of fasteners, a receiving member body having a plurality of openings, and a plurality of locking mechanisms (paragraph 96, select appropriate plate and system); (b) while a first locking mechanism is in an open position relative to a nearby first opening in the plurality of openings, inserting a first fastener in the plurality of fasteners through the nearby first opening such that the first fastener is received into the receiving member body (fig 13A, paragraph 88); (c) coupling an instrument to the first fastener (paragraph 70); (d) utilizing the instrument to rotate the first fastener to secure the first fastener and the receiving body to bone (paragraph 70); (e) uncoupling the instrument from the first fastener; (f) coupling the instrument to the first locking mechanism (paragraph 59); (g) utilizing the instrument to rotate the first locking mechanism from the open position to a closed position, wherein a portion of the first locking mechanism covers a portion of the first opening such that the first fastener cannot pass through the first opening, and such that the first fastener cannot rotate to unsecure the first fastener from the bone (paragraph 88); (h) decoupling the instrument from the first locking mechanism; and (i) repeating steps (b)-(h) for additional fasteners in the plurality of fasteners to secure the receiving body (paragraph 75, each passageway has a screw inserted into it and the process is repeated for each screw). With respect to claim 18, Black discloses wherein the method further comprises: (a) coupling the instrument to the first locking mechanism; (b) utilizing the instrument to rotate the first locking mechanism from the closed position to the open position closed position; (c) decoupling the instrument from the first locking mechanism; (d) coupling the instrument to the first fastener; (e) utilizing the instrument to rotate the first fastener to remove the first fastener from the bone; (e) uncoupling the instrument from the first fastener; (f) removing the first fastener from the first locking mechanism; and (g) repeating steps (a)-(g) for additional fasteners in the plurality of fasteners to unsecure the receiving member body (paragraph 75, process can be reversed to remove an anchor). With respect to claim 19, Black discloses wherein the medical implant system is a bone fixating plating system (paragraph 44). With respect to claim 20, Black discloses wherein the bone fixating plating system comprises a cervical thoracic, or lumbar plate (paragraph 44). With respect to claim 21, Black discloses wherein the plurality of fasteners comprise a plurality of screws (fig 13, 1300). With respect to claim 22, Black discloses wherein the plurality of screws comprise screws selected from a group consisting of (a) fixed-angle screws, (b) variable-angle screws, (c) self- drilling screws, (d) self-tapping screws, and (e) combinations thereof (paragraph 69-70, variable angle anchors or other head structures). With respect to claim 24, Black discloses wherein the receiving member body is selected from a group consisting of a one level plate, a two level plate (fig 11), a three level plate (Fig 18), a four level plate, and a five level plate (paragraph 92 up to 12 passageways or up to a 6 level plate). With respect to claim 25, Black discloses wherein the fastener comprises a material from a group consisting of metal alloys, polymers, ceramics, and composites thereof (paragraph 102). With respect to claim 26, Black discloses wherein the receiving member body has a lordotic and medial/lateral curvature (shown in figure 5 and 4). With respect to claim 29, Black discloses wherein the receiving member body has one or more windows (See fig 11 below) to provide visualization through the receiving member body. With respect to claim 32, Black discloses wherein each of the fasteners in the plurality of fasteners and each of the locking mechanisms in the plurality of locking mechanisms has the same shape-coupling portion that provides for the instrument to couple with each of the fasteners and the locking mechanisms (fig 11 and 13 the screws and locking mechanism tool engagement feature are the same).

    PNG
    media_image1.png
    792
    842
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772).
With respect to claims 11 and 28, Black et al. discloses the claimed invention except for specifically disclosing wherein distance from the end of the receiving member body to the center of at least one of the openings in the plurality of openings is at most 4 mm. Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the distance from the end of the receiving member body to the center of at least one of the openings in the plurality of openings is at most 4 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 13 and 30, Black et al. discloses the claimed invention except for specifically disclosing wherein distance from the center of each of the openings to a closest wall of the receiving member body forming one of the one or more windows is at most 2 mm. Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the distance from the center of each of the openings to a closest wall of the receiving member body forming one of the one or more windows is at most 2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Aust et al. (US Patent 5,603,713).
With respect to claims 6 and 23, Black discloses the size of plate can be determined by many factors including the size of the screws (paragraph 95 and 96). Black discloses the claimed invention except for specifically disclosing wherein the receiving member body has a thickness of 0.5 mm to 4 mm and a width of 5 mm to 40 mm.
Aust discloses a spinal plate having a thickness between 1-5mm and a width of 27mm (col. 3, ll. 57-58) to be properly sized for a spinal plate (col. 3, ll. 54-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Black to include wherein the receiving member body has a thickness of 0.5 mm to 4 mm and a width of 5 mm to 40 mm in view of Aust in order to be properly sized for a spinal plate.
Claims 14, 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Jacene et al. (US Patent 9,119,677).
With respect to claims 14 and 31, Black discloses the claimed invention except for wherein (a) the receiving member body has at least one pair of tapered surfaces; and (b) the method further comprises mating with a location/guide instrument utilizing the at least one pair of the tapered surfaces.
Jacene discloses wherein (a) the receiving member body has at least one pair of tapered surfaces (See fig 7C below); and (b) the method further comprises mating with a location/guide instrument (fig 7A, 50) utilizing the at least one pair of the tapered surfaces (fig 7C) to aid in aligning the bone plate with the screw holes (col. 8, ll. 28-32).

    PNG
    media_image2.png
    389
    625
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Black to include wherein (a) the receiving member body has at least one pair of tapered surfaces; and (b) the method further comprises mating with a location/guide instrument utilizing the at least one pair of the tapered surfaces in view of Jacene in order to aid in aligning the bone plate with the screw holes.
With respect to claim 17, Black discloses the claimed invention except for wherein the method further comprises: (a) before step (b), utilizing a fixation pin to secure the receiving member body and hold the receiving member body in place during steps (b)-(h); and (b) after the completion of step (i), removing the fixation pin.
Jacene discloses wherein the method further comprises: (a) before step (b), utilizing a fixation pin to secure the receiving member body and hold the receiving member body in place during steps (b)-(h); and (b) after the completion of step (i), removing the fixation pin. (col. 4, ll. 29) to aid in positioning the plate in the limited visibility in spinal surgeries (col. 4, ll. 30-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Black to include wherein the method further comprises: (a) before step (b), utilizing a fixation pin to secure the receiving member body and hold the receiving member body in place during steps (b)-(h); and (b) after the completion of step (i), removing the fixation pin in view of Jacene in order to aid in positioning the plate in the limited visibility in spinal surgeries.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub 2015/0094772) in view of Govey et al. (US Patent 10,631,903).
With respect to claim 27, Black discloses the claimed invention except for the method of wherein (a) the receiving member body has radial cut sections on face of the receiving member body; and (b) the method further comprises utilizing a bending instrument to bend the receiving member body to position the plurality of openings.
Govey discloses wherein (a) the receiving member body has radial cut sections (Fig 39, 316, 325) on face of the receiving member body; and the method further comprises utilizing a bending instrument (col. 2, ll. 50) to bend the receiving member body to position the plurality of openings to better anatomically contour to the bone anatomy (Col. 5, ll. 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Black to include wherein (a) the receiving member body has radial cut sections on face of the receiving member body; and (b) the method further comprises utilizing a bending instrument to bend the receiving member body to position the plurality of openings in view of Govey in order to better anatomically contour to the bone anatomy.
Response to Arguments
Applicant’s arguments, see remarks, filed 9/12/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 112 rejection of claim 18 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claim 18 has been withdrawn. 
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. The applicant argues that the stops of black do not prevent over rotation in the open and the closed position. The examiner respectfully disagrees. As shown in figure 11A and described in paragraph 82 the stop prevents over-rotation of the locking mechanism in both directions. Paragraph 83 explicitly states that both shoulders 498a and 499a abut against the stop to prevent continued rotation. Such that as shown in figure 11A when the upper surface of the stop 233’ abuts against 499a the locking mechanism is prevented from over rotating out of the closed position. Likewise when the bottom surface of 233’ abuts against 498a the locking mechanism is prevented from over rotating in the open position.  The applicant does not individual argue the rejection of claim 16 or any of the 103 rejections only states that Black does not disclose the stop of the claimed invention. The rejections are deemed proper.

    PNG
    media_image3.png
    412
    757
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772